SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

274
KAH 09-02258
PRESENT: CENTRA, J.P., CARNI, LINDLEY, SCONIERS, AND MARTOCHE, JJ.


THE PEOPLE OF THE STATE OF NEW YORK EX REL.
BERNARD PITTS, PETITIONER-APPELLANT,

                      V                                           ORDER

ROBERT A. KIRKPATRICK, SUPERINTENDENT, WENDE
CORRECTIONAL FACILITY, AND ATTORNEY GENERAL OF
NEW YORK STATE, RESPONDENTS-RESPONDENTS.


THOMAS E. ANDRUSCHAT, EAST AURORA, FOR PETITIONER-APPELLANT.


     Appeal from a judgment (denominated order) of the Supreme Court,
Erie County (M. William Boller, A.J.), entered July 8, 2009 in a
habeas corpus proceeding. The judgment denied the petition.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed without costs.




Entered:    March 16, 2012                       Frances E. Cafarell
                                                 Clerk of the Court